Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-9-2006

Tahiliani v. Bayer
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1738




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Tahiliani v. Bayer" (2006). 2006 Decisions. Paper 1608.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1608


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-1738
                               ________________

                             SHONALI TAHILIANI,

                                         Petitioner


                                         v.

                     *BAYER MATERIALSCIENCE LLC,

                                        Respondent

                      *Amended pursuant to 6/6/05 order.
                   ____________________________________

                        On Petition for Review of an Order
             of the Office of the Chief Administrative Hearing Officer
                                 on January 13, 2005
                              (Agency No. 04B00060)
                  _______________________________________


                   Submitted Under Third Circuit LAR 34.1(a)
                               February 8, 2006

     Before: BARRY, STAPLETON AND GREENBERG, CIRCUIT JUDGES

                             (Filed February 9, 2006)

                           _______________________

                                  OPINION
                           _______________________

PER CURIAM
         Shonali Tahiliani petitions for review of an order of the Office of the Chief

Administrative Hearing Officer (OCAHO), dismissing her complaint alleging

immigration-related unfair employment practices in violation of the Immigration and

Nationality Act (INA), 8 U.S.C. § 1324b, because it was not timely filed. We have

jurisdiction pursuant to 8 U.S.C. § 1324b(i)(1).

         Tahiliani’s complaint was based on events during her employment at Bayer

Polymers Division; from which she resigned in June of 2002. Tahiliani filed her

complaint with the Office of Special Counsel for Immigration-Related Unfair

Employment Practice (OSC) on February 17, 2004. Pursuant to § 1324b(d)(3), “no

complaint may be filed respecting any unfair immigration-related employment practice

occurring more than 180 days prior to the date of the filing of the charge with the Special

Counsel.” The OSC dismissed her charge on June 3, 2004, finding that it was filed more

than 180 days from when any alleged unfair immigration-related employment practice

occurred. Tahiliani appealed to the OCAHO, and Bayer filed a motion to dismiss,

arguing that the complaint was untimely. The OCAHO noted that the period in which to

file a complaint was subject to equitable tolling, and gave Tahiliani an opportunity to

provide any materials that would support a claim for equitable relief. When she failed to

do so, the OCAHO properly dismissed her charge as untimely.1 We therefore will deny




   1
       Tahiliani has similarly failed to address the timeliness issue in her brief on appeal.

                                                2
the petition for review.2




   2
     Although we agree that her complaint was untimely, we also agree with Bayer’s
alternative arguments that Tahiliani’s complaint was barred because Bayer has more than
15 employees; see 8 U.S.C. § 1324b(a)(2)(B); and because she had previously filed
charges based on the same facts with the Equal Employment Opportunity Commission;
see § 1324b(b)(2).

                                           3